6. Composition of the European Parliament (vote)
- Report: Alain Lamassoure, Adrian Severin
- Before the vote:
rapporteur. - Madam President, I would just like to make a clarification, because several different terms are used in the report and in the amendments, and I would like everybody to know what we are going to vote on. There are a number of amendments by Mr Tajani and others which, when speaking about 'citizens', have in mind national citizens and not European citizens. When voting one way or the other on those amendments, please bear in mind that they are not talking about European citizens, but national citizens. I am sure everybody understands that this is an important difference.
Thank you for your clarification.
(IT) Madam President, ladies and gentlemen, I should like some clarification from the rapporteurs and Parliamentary officials. I wish to know whether, if Amendment 1, first signatory Mr Mayor Oreja, were to be adopted, Amendment 51 would fall. I think this is a mistake, and that if Amendment 1 by Mr Mayor Oreja were to be adopted, Amendment 51 would not fall, but it would change the voting intention of the Italian delegation.
Mr Tajani, one of the co-rapporteurs will speak on that matter when we get to that point. I think you are right but, for the moment, let us proceed.
(IT) Madam President, ladies and gentlemen, I wish to point out that, ever since Maastricht, European citizenship has coincided with national citizenship in all of the Treaties. They are the very same, identical thing. Is that fact clear to my colleague Mr Severin?
(The vote was suspended for a few moments owing to technical problems)
Madam President, I kept the numbers of votes 'for' and 'against' for the last two recorded votes and they were identical. That was when we had the first problem. You may care to take the vote on amendment 21 by the IND/DEM Group again.
I think you are absolutely right. I, too, was worried by what was happening at that stage.
(The vote was suspended again for a few moments)
(FR) Madam President, we have no roll-call vote for the other reports. Perhaps we could begin by voting on the reports that do not require a roll-call vote, if you do not mind, so that we can keep the sitting moving?
The problem is, we are in mid-report, so I am afraid we do have to conclude it before we can take something else.
- Before the vote on Amendment 1:
rapporteur. - (FR) Madam President, I do apologise to everyone for the question due to my inexperience: this is only my third term in the House.
If I have understood correctly, if Amendment 1 were adopted this would retain the text in the paragraph of the amendment and remove the figures corresponding to the number of seats in the report. Is this how I should take it? I am asking the authors of the amendment: is that the way everyone understands it?
This means I have made a mistake, and therefore I apologise to those involved. I recommended a positive vote when drawing up the PPE-DE voting list, because I thought that the amendment concerned only the text. However, where figures are concerned, for the PPE-DE Group the instruction changes to a free vote, and along with my co-rapporteur I invite all those who wish to support the proposals of the Committee on Constitutional Affairs and the rapporteurs to vote against Amendment 1.
(Applause)
(IT) Madam President, ladies and gentlemen, it is still not clear whether Amendment 1 is compatible with Amendment 51. If Amendment 1 is compatible with Amendment 51, as I believe it is, the Italian delegation will vote in favour of Amendment 1, but we do need this clarification.
This amendment will dispose of all the others.
Our congratulations to our co-rapporteurs, and our thanks to our technicians.